Citation Nr: 1042283	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-16 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right leg disorder, 
claimed as right leg pain.   

2.  Entitlement to an evaluation higher than 20 percent for 
service-connected cervical spine degenerative arthritis C4-5.

3.  Entitlement to an evaluation higher than 20 percent for 
service-connected left upper extremity radiculopathy.

4.  Entitlement to an evaluation higher than 30 percent for 
service-connected right upper extremity radiculopathy.



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from November 1986 to November 
1989.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In August 2009, the Veteran presented hearing testimony at the 
Louisville RO before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file.  

The issue of entitlement to a total disability rating 
based on individual unemployability due to service-
connected disabilities (TDIU) has been raised by the 
record, but has not been adjudicated by the RO.  See, 
e.g., August 2009 hearing transcript, p. 15.  Therefore, 
the Board does not have jurisdiction over it and it is 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran when 
further action is required.


REMAND

The Veteran was afforded with medical examinations in connection 
with his claims in July 2005 (peripheral nerves and spine), 
February 2008 (spine), and May 2008 (neurological).  Supplemental 
medical opinions were also obtained in July 2008 (neurological) 
and March 2009 (peripheral nerves), which considered findings 
noted at the prior examinations.  

However, in regard to the increased-rating claims, the Veteran 
indicated at his August 2009 Travel Board hearing that the 
examinations conducted in February and May 2008 were not thorough 
or comprehensive, in pertinent part, because the examiner did not 
measure his range of motion as had been done at the previous 
examination and, consequently, do not accurately reflect the 
current level of severity of his claimed disabilities following 
his cervical spine surgery and convalescence period.  See hearing 
transcript, page 5.  He also indicated that his disabilities had 
worsened.  See hearing transcript, page 4.  The Veteran then 
requested to be afforded with another examination with respect to 
his increased rating claims.  See hearing transcript, pages 15, 
32. 

The Board observes that range-of-motion findings specifically 
pertaining to the Veteran's cervical spine are included in the 
February 2008 examination report.  However, no range-of-motion 
findings for the left and right upper extremity are noted in 
either 2008 report.  Notably, range-of-motion findings for the 
left and right upper extremities were previously recorded in the 
July 2005 peripheral nerves examination report.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its conclusions. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Because the 2008 
examination reports do not include range-of-motion findings for 
the left and right upper extremities and consideration of these 
disabilities under potentially applicable diagnostic codes 
pertaining to range of motion is warranted, the Board finds that 
the examination reports are not adequate for rating purposes.       

In addition, governing regulations provide that VA's duty to 
assist includes conducting a thorough and contemporaneous 
examination of the Veteran that takes into account the records of 
prior examinations and treatment as well as to provide a medical 
examination or, obtain a medical opinion, when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326; see also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Also, where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim has 
been pending and, consequently, staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Thus, in light of the foregoing, the Board finds that a remand 
for a more contemporaneous medical examination to assess the 
current cervical spine disability and associated radiculopathy is 
warranted in this case.  38 U.S.C.A. § 5103A (West 2002); Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Also, the Veteran's VA treatment records 
pertaining to treatment for his cervical spine disability and its 
associated radiculopathy from March 2009 to the present should be 
obtained and associated with the claims folder on remand.

Moreover, the Board observes that the RO has not addressed 
whether the Veteran is entitled to an extraschedular referral for 
consideration of an extraschedular evaluation for any of his 
claims for an increased rating.  The Court has held that the 
issue of an extraschedular rating is a component of a claim for 
an increased rating and referral for consideration must be 
addressed either when raised by the veteran or reasonably raised 
by the record.  Barringer v. Peake, 22 Vet. App. 242, 243-44 
(2008).  The Board finds that the issue is reasonably raised by 
the record.  See e.g., hearing transcript, pages 11, 15-20.  
Thus, the RO should also discuss whether the Veteran's claimed 
disabilities warrant referral for extraschedular consideration in 
its readjudication of the Veteran's increased-rating claims.  

In regard to the Veteran's claimed right leg disorder, the Board 
notes that the May 2008 VA neurological disorders examiner 
assessed the Veteran and diagnosed him with "right leg 
neuropathy with subjective symptoms."  The examiner, in the July 
2008 examination report, also concluded that the right leg 
condition was not caused by or a result of spine-related 
condition.  The examiner reasoned that the Veteran had been 
examined by a neurologist and shown to have no neurological 
deficit or muscular dystrophy and that the neurological 
consultation report found a normal right lower extremity.

However, the Board finds that the medical opinion obtained in 
connection with the claim is inadequate.  The Veteran's 
representative specifically asserted at the Travel Board hearing 
that the Veteran now has T-1 involvement related to his service-
connected cervical spine disability, and suggests that such 
involvement may have caused or aggravated the claimed right leg 
disorder.  See hearing transcript, page 15.  While it is observed 
that a March 2006 radiological report shows "a small left 
paracentral spur/protrusion at the C7-T1" level, which appears 
to  ndicate that T-1 involvement was not recent and had occurred 
many years prior to the date of the hearing as well as before his 
medical examinations, the examiner did not address or discuss 
that finding when rendering his opinion in the July 2008 
examination report.  In this regard, it is particularly observed 
that the examiner wrote that he could not find any neurological 
deficit or clinical evidence of the thoracolumbar spine during 
the Veteran's visit.  Although the March 2009 reviewer reviewed 
the claims folder and noted a "small focal left central 
herniated disc protrusion at C7-T1" in the March 2009 
examination report, no specific discussion of the finding is 
included.  In light of the Veteran's recent assertion and what 
may be conflicting medical evidence, further discussion is 
warranted.  

Also, the Veteran's representative, on page 12 of an October 2010 
Informal Hearing Presentation, suggests that the Veteran's 
claimed right leg disorder may be related to his period of active 
military service.  However, there is no opinion on the relative 
probability that the Veteran's claimed right leg disorder is 
related to his period of active military service of record.  The 
Board is required to consider all theories of entitlement raised 
either by the claimant or by the evidence of record as part of 
the non-adversarial administrative adjudication process.  
Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  

Thus, in consideration of the foregoing, the Board finds that a 
remand for another medical nexus opinion is warranted.  See Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that when the 
medical evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.).   

Accordingly, the case is REMANDED for the following actions: 

1.  Obtain all outstanding VA treatment records 
pertaining to any treatment the Veteran received 
for his claimed cervical spine disability and 
associated peripheral neuropathy from March 2009 
to the present.  If no records are available, 
make specific note of that fact in the claims 
file and include a memorandum of unavailability, 
documenting all efforts at obtaining the 
evidence, in the record and follow the procedures 
outlined in 38 C.F.R. § 3.159(e), if appropriate.

2.  Thereafter, schedule the Veteran for an 
appropriate medical examination to determine the 
current level of severity of his cervical spine 
disability and associated peripheral neuropathy.  
The claims file and a copy of this Remand must be 
made available to and reviewed by the examiner in 
conjunction with the requested examination.  The 
examiner should indicate in the report that the 
claims file was reviewed.  All necessary tests 
should be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  The examiner should do 
the following:  

a.  Identify all current cervical spine 
disorders, to include degenerative disk 
disease and any associated neurological 
impairment.

b.  Upon appropriate physical examination, 
address the extent of back disability present 
as supported by current medical findings and 
the medical record.  Range of motion findings 
for the cervical spine and the left and right 
upper extremities should be noted in the 
examination report.  

c.  Address the Veteran's complaints referable 
to the cervical spine disorder, and any other 
relevant evidence.  If his complaints of 
symptoms or impairments in functioning 
associated with his back disorder are 
inconsistent with or unexplainable by physical 
findings, the examiner should so state, and 
should provide an explanation of any such 
inconsistencies, and should state and explain 
any resulting conclusions as to the actual 
level of pain and level of work impairment or 
functional impairment due to back disability.  
Address the extent to which disability 
complained of by the Veteran is supportable by 
the medical evidence.

d.  Address factors discussed in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), of pain on 
undertaking motion, fatigue, weakness, and/or 
incoordination.  Explain any findings of 
additional limitation of motion or limitation 
of functional use with repetitive motion due 
to any of these factors, and reconcile these 
with other pertinent findings.

e.  Note and address any nonorganic findings, 
psychogenic overlay, Waddle signs, etc.  
Address how these may (or may not) be 
reconciled with your findings upon physical 
examination including ranges of motion, pain 
on motion, and further limitations, including 
the DeLuca factors.  The examiner is advised, 
in this regard, that recent Court cases have 
implicitly required the Board to directly 
address of the credibility of the Veteran, in 
order to weigh the Veteran's symptom 
complaints in the Board's consideration of 
evidence to support disability claims.  Hence, 
the medical support for or against the 
credibility of the Veteran in his assertions 
related to disability must be addressed.

f.  Note and explain findings on straight-leg 
raising, including any discrepancies found 
between straight-leg raising in the inclined 
and seated positions.  Address the relevance 
of these findings and any other findings which 
may reflect upon radiculopathy and/or 
complained-of radiculopathy.  Also address 
medical findings which may support the 
Veteran's complaints.

g.  Discuss what disability and level of 
disability associated with the Veteran's back 
disability is consistent with the objective 
medical evidence.

h.  If any opinion and supporting rationale 
cannot be provided without medically unsound 
guesses or judgment based upon mere 
conjecture, clearly explain why this is so for 
each opinion not provided for this reason.

i.  Distinguish to the extent possible between 
symptomatology resulting from the Veteran's 
service-connected back disability and any non-
service-connected disorders which may be 
found.  If it is medically impossible to 
distinguish among symptomatology resulting 
from the disorders, so state in the 
examination report.

3.  Obtain a medical nexus opinion from an 
appropriate medical reviewer regarding the 
Veteran's claimed right leg disorder, without 
additional examination.  If another medical 
examination is deemed appropriate in order to 
provide the requested opinion, please so 
schedule.  The claims file, to include a copy of 
this Remand, must be made available to and 
reviewed by the examiner in rendering his or her 
opinion.  The reviewer or examiner should:

a.  Carefully review the claims folder, and 
identify all current right leg disorders from 
which the Veteran has suffered since filing 
his claim in June 2005.   If he is not shown 
to have a current right leg disorder, 
thoroughly explain the basis of that opinion.  
Notably, judicial precedent provides that the 
requirement that a "current" disability be 
present is satisfied when a claimant has a 
disability at the time a claim for VA 
disability compensation is filed or during the 
pendency of that claim.

b.  Based on review of the claims folder, the 
reviewer/ examiner is asked to provide an 
opinion as to whether it is at least as likely 
as not (i.e., to at least a 50-50 degree of 
probability) that any current right leg 
disorder was caused by, or was initially 
manifested during, the Veteran's active 
military service, to include consideration of 
any symptomatology shown therein or any 
incident or event therein; or whether such a 
relationship to service is unlikely (i.e., a 
probability of less than 50 percent).  The 
reviewer/examiner must provide a 
supporting rationale for the opinion 
expressed.  

c.  If the reviewer/examiner concludes that it 
is not likely that a current right leg 
disorder is related to the Veteran's active 
military service, the examiner should state 
whether it is at least as likely as not (i.e., 
to at least a 50-50 degree of probability) 
that a right leg disorder was caused or 
aggravated by the Veteran's service-connected 
cervical spine disability; or whether such a 
causal or aggravation relationship is unlikely 
(i.e., a probability of less than 50 percent).  
The examiner must specifically address the 
Veteran's contention that the T-1 involvement 
(and its related findings) shown on the 
radiological reports as connected to his 
cervical spine disability have resulted in 
right leg radiculopathy.  The examiner must 
provide a supporting rationale for the 
opinion expressed.  

d.  Note: The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it.

e.  Note: The term "aggravated" in the above 
context refers to a permanent worsening of the 
pre-existing or underlying condition, as 
contrasted to temporary or intermittent flare-
ups of symptoms which resolve with return to 
the baseline level of disability, and does not 
include an increase in the disorder which is 
due to the natural progress of the condition.

f.  If the opinion and supporting rationale 
cannot be provided without invoking processes 
relating to guesses or judgment based upon 
mere conjecture, the examiner should clearly 
and specifically so specify in the report, and 
explain why this is so.

4.  After any additional notification and/or 
development deemed necessary is undertaken, the 
claims should be readjudicated, to include 
consideration as to whether extraschedular 
referral to the Under Secretary for Benefits or 
the Director of the Compensation and Pension 
Service in accordance with 38 C.F.R. §§ 
3.321(b)(1) is warranted with respect to the 
increased rating claims.  If any benefit sought 
on appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed for 
response by the Veteran and his representative.  
Thereafter, the case should be returned to the 
Board for further appellate consideration, if in 
order.

The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does 
not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The 
Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

